Pee Cueiam.
This is a disciplinary matter. The Essex County Ethics Committee, following a hearing on charges filed against respondent, submitted its Presentment to this Court in which it found that respondent, a member of the bar of this State:
(a) failed to keep proper business and trust accounts and records as required by E. 1:21-6, and DE9-102;
(b) failed to have proper and adequate office facilities, secretarial help, and telephone service;
(c) failed to properly keep and maintain inviolable moneys entrusted to him; and did issue a check drawn on his account which was dishonored for insufficient funds contrary to and in violation of N. J. S. 2A:111 — 15.
Respondent does not dispute any of the Committee’s findings. In mitigation, he offers the explanation that he was trying to practice law part-time in the Newark ghetto area while employed by the Essex County Welfare Board. He now realizes that he “cannot serve with fidelity the dual masters.”
However, this does not explain his misuse of trust funds (later repaid), or his failure to establish and maintain the basics required for the practice of the law such as an office, records, secretarial help and telephone service, particularly since he has been practicing law for some 15 years.
Respondent represents that he has resigned from his position with the Essex County Welfare Board and is in the process of relocating himself and his family so that he can make a “fresh start” in another state.
Under all of the circumstances we conclude that the appropriate discipline to be imposed is suspension for a period of one year and until the further order of this Court. So ordered.
*392For suspension for one year — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman, Clifford and Schreiber and Judge Conford — 7.
Opposed — None.
ORDER
It is ordered that Paul E. Parker of Newark be suspended from the practice of law for one year and until further order of the Court, effective October 14, 1975; and it is further
Ordered that Paul E. Parker be and hereby is restrained and enjoined from practicing law during the period of his suspension.